The Supreme Court affirmed the judgment of the Court below on Oct. 19, 1874, in the following opinion :
Per Curiam:
A non-suit taken upon a sci. fa. founded on a mechanics’ claim-clearly does not destroy the claim, or its lien. The sci. fa. is but process to enforce the claim, and there is no good reason why the mere failure to pursue it to judgment-should have a different effect than failure to prosecute has in other cases. It is a mere loss of the particular process but not a bar to new process. The claim filed being unaffected by the loss oithe first process, there is clearly no necessity to file a new claim. To hold this would olten defeat the lien by the expiration of the time of filing claim.
Judgment affirmed.